TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2019



                                      NO. 03-19-00667-CR


                                Emilio Balderas, Jr., Appellant

                                               v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.